Citation Nr: 1528568	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-03 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for joint pain in the elbows.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In February 2014, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a heart murmur, prostatitis, high cholesterol, and TDIU have been raised by the record in May 2014 during a Board videoconference hearing, and at the June 2011 VA examination, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 2006 rating decision denied an application to reopen a claim for service connection for hypertension.  The Veteran did not appeal that decision and the June 2006 decision is final.

2.  The additional evidence presented since the June 2006 rating decision is new and material, as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  A June 2006 rating decision denied an application to reopen a claim for service connection for joint pain in the elbows.  The Veteran did not appeal that decision and the June 2006 decision is final.

4.  Evidence received since the June 2006 rating decision when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the service connection claim for joint pain in the elbows, is cumulative or redundant of evidence previously received, and does not raise a reasonable possibility of substantiating the claim.

5.  A June 2006 rating decision denied service connection for left ear hearing loss, and a December 2007 rating decision denied service connection for right ear hearing loss.  The Veteran did not appeal those decisions and the decisions are final.

6.  The additional evidence presented since the June 2006 and December 2007 rating decisions is new and material, as it relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims.

7.  The Veteran has a current bilateral hearing loss disability that meets the criteria for VA disability purposes and is related to his in service noise trauma.

8.  The evidence of record shows that the Veteran has a current diagnosis of PTSD that is related to service.


CONCLUSIONS OF LAW

1.  The June 2006 rating decision that denied the application to reopen a claim for service connection for hypertension is final.  38 U.S.C.A. §§ 4004(b), 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  New and material evidence to reopen a claim of service connection for hypertension has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The June 2006 rating decision that denied the application to reopen a claim for service connection for joint pain in the elbows is final.  38 U.S.C.A. §§ 4004(b), 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

4.  New and material evidence to reopen a claim of service connection for joint pain in the elbows has not been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The June 2006 rating decision that denied service connection for left ear hearing loss, and the December 2007 rating decision that denied service connection for right ear hearing loss are final.  38 U.S.C.A. §§ 4004(b), 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

6.  New and material evidence to reopen the claims of service connection for bilateral hearing loss has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

8.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated in August 2004, April 2006, October 2007, and February and August 2010 that also discussed the requirement to submit new and material evidence to reopen the previously denied claims for service connection for hypertension, joint pain in the elbows, and bilateral hearing loss.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and her representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the December 2013 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

The Veteran initially submitted a claim of entitlement to service connection for hypertension and joint pain in the elbows in August 2004, for left ear hearing loss in March 2006, and for right ear hearing loss in September 2007.  A November 2004 rating decision denied the claim for hypertension on the basis of no nexus between a 2000 diagnosis of hypertension and service, and denied the claim for joint pain in the elbows on the basis of no treatment for, or diagnosis of, an elbow condition.  A June 2006 rating decision denied the claim for left ear hearing loss on the basis that there was no evidence of a current and chronic left hearing loss disability, and the application to reopen the claims for service connection for hypertension and joint pain in the elbows on essentially the same basis as noted in the November 2004 rating decision.  And lastly, a December 2007 rating decision denied the Veteran's claim for right ear hearing loss on the basis that there was no evidence that right ear hearing loss occurred in or was caused by service.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Hypertension

The Veteran asserts that while he was assigned to the USS Aludra (AF-55) he made a deployment to the Republic of Vietnam, where he was attached to the ship's Supply department.  A review of the Veteran's records shows that he was assigned to the USS Aludra (AF-55) from April 1969 to September 1969.  

At the May 2014 Board hearing, the Veteran testified that the USS Aludra, a refrigerator ship, moored to the pier in Da Nang, Vietnam to offload cargo.  He stated that as a requirement of his job duties it was necessary for him to get off the ship and go onto the pier in Da Nang to check the cargo.  Additionally, an April 2011 lay statement from J.B., a former shipmate, states that the USS Aludra docked in Da Nang between March and September 1969, and the Veteran went ashore to offload stores.  

According to available data, the Board has confirmed that the USS Aludra did anchor in Da Nang Harbor and conducted in-port docking replenishment during March-April 1969.  See Agent Orange:  Alphabetized Ships List, http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.  

Evidence that the Veteran's ship docked, along with a credible statement of going ashore which is consistent with the circumstances of service, is sufficient for the presumption of herbicide exposure to apply.  See Veterans Benefits Administration Training Letter 10-06 (Sept. 9, 2010).  

Accordingly, this evidence is new in that it was not of record at the time of the previous denial.  It is material in that it speaks directly to the Veteran's claim of hypertension, to include as due to Agent Orange exposure.  Furthermore, when considered with previous evidence of record, it could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 118 (2010).  The new evidence, taken with the evidence already of record, is material to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for hypertension, to include as due to Agent Orange exposure is reopened, to that extent only.  Annoni v. Brown, 5 Vet. App. 463 (1993). 

Joint pain in the elbows

At the time of the November 2004 rating decision that denied service connection for joint pain in the elbows, the competent evidence of record did not show that the Veteran had a chronic elbow condition.  In fact, at the May 2014 Board hearing, the Veteran testified that he did not have any elbow pain in service or after service until many years later.  Furthermore, the Board notes that at no time during the pendency of this appeal has the Veteran demonstrated, nor does the evidence show that he has a current diagnosis of a bilateral elbow condition.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)(noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim). 

Since there has been no additional evidence submitted that shows the Veteran, at any time during the pendency of this appeal, had a current diagnosis of a bilateral elbow condition, it follows that even with the low threshold established in Shade, a reasonable possibility of substantiating this claim has not been raised, and the Veteran's contentions are merely cumulative of contentions made at the time of the last final denial.  In sum, there has been no evidence submitted that is new or material as it pertains to the Veteran's claim of service connection for joint pain in the elbows.  This claim cannot be reopened for these reasons.  

Bilateral hearing loss

The Veteran asserts that he has bilateral hearing loss as a result of noise exposure during his active duty service.  

The Board finds that the Veteran has submitted new and material evidence since the last final decisions in June 2006 and December 2007.  The newly submitted evidence includes evidence of bilateral hearing loss, an October 2008 audiometric evaluation and opinion, and a VA audiology examination and opinion.  

Accordingly, this evidence is new in that it was not of record at the time of the previous denial.  It is material in that it speaks directly to the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Therefore, the Board finds that new and material evidence has been submitted and the claim for service connection for a bilateral hearing loss disability is reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993). 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Shedden v. Principi, 281 F.3d 1163 (2004).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

In addition, certain chronic diseases, including sensorineural hearing loss and psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The Board notes that the diagnosed psychiatric disorder in this case, PTSD, is not a "psychoses" as defined by VA regulation and is therefore not a "chronic disease" listed under § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection of a psychiatric disorder on appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

Bilateral hearing loss

The Veteran contends that he has bilateral hearing loss due to noise exposure in service.  Specifically, the Veteran asserts that while his MOS was a store clerk, as listed on his DD Form 214, his daily assignments included loading guns and firing during training and practice.  Additionally, he asserts that his general quarters aboard ship was on the gun mount, which he also testified to during his May 2014 Board hearing.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

In October 2008, the Veteran had a private audiometric evaluation.  The Veteran reported a 38 year history of noticeable hearing loss that he attributed to excessive and prolonged exposure to gun mounts that he fired while aboard ship in the Navy.  Puretone test results indicated moderate high frequency hearing loss in the right ear, and mild to severe hearing loss in the left ear.  The examiner opined that the Veteran's bilateral hearing loss was likely due to noise exposure sustained during military service.  The rationale provided was that the Veteran had no post service history of any occupational or recreational noise exposure that may have led to his current hearing loss.  

In May 2009, the Veteran was afforded a VA audiology examination.  The Veteran reported exposure to acoustic trauma aboard ship while loading and firing guns.  The Veteran denied post service occupational or recreational noise exposure.  Puretone test results indicated mild sensorineural hearing loss in the right ear, and profound sensorineural hearing loss in the left ear.  The examiner opined that it was less likely than not that the result of acoustic trauma in service.  The rationale provided was that the Veteran's separation examination showed his ears were normal.  Additionally, the examiner noted that the Veteran separated from service 40 years prior and aging could be a factor in the hearing loss.  

Despite the fact that the May 2009 VA examiner failed to find that the Veteran's current bilateral hearing loss disability is related to service, the Board finds that the evidence is in equipoise as to whether the Veteran has a bilateral hearing loss disability that can be related to his in-service noise exposure.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for a bilateral hearing loss disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

Establishing entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  However, if the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2014). 

Moreover, if a stressor claimed by a veteran is related to a fear of hostile military or terrorist activity that is consistent with the places, types, and circumstances of a veteran's service, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the claimed stressor is adequate to support a diagnosis of PTSD that is related to the claimed stressor, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended 75 Fed. Reg. 39843 (July 12, 2010)).

The Veteran contends that service connection is warranted for PTSD based on an in-service incident.  Specifically, the Veteran reports that while stationed aboard the USS Aludra, a refrigerator vessel that serviced the port of Da Nang in Vietnam, he was in a battle zone and therefore felt that he was constantly under siege and feared for his life.

At a June 2011 VA examination, the Veteran reported that while his ship, the USS Aludra, was in port in Da Nang harbor, he came into contact with Vietnamese that reminded him of the Vietcong, he witnessed battle ships firing their ammunitions and smoke rising from the explosions, and he feared that the enemy would place and destroy his ship and he could be killed.  After evaluating the Veteran, the examiner found that the Veteran's stressor met the DSM-IV stressor criteria for a diagnosis of PTSD.  Specifically, the examiner determined that the stress exposure results in intrusive thoughts, anxiety, depression, sleep problems, nightmares, flashbacks, interpersonal detachment, marital problems, diminished interest in activities, exaggerated startle response, irritability, short term memory problems, panic attacks, and obsessive or ritualistic behavior.  The examiner diagnosed the Veteran with PTSD and assigned a GAF of 35.  The examiner specifically stated that the Veteran's current symptoms are linked to the identified stressor, and that the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity.

In December 2013, a mental status examination was conducted.  According to the examination report, the PTSD diagnostic criteria reflect that no response was provided for all but one area, sleep disturbance.  The examiner noted that the Veteran's only symptom was chronic sleep impairment.  Under behavioral observations, the examiner noted that no response was provided.  Ultimately, the examiner opined that the Veteran does not meet the DSM-IV or DSM V diagnostic criteria for PTSD, and that the Veteran does not have a qualifying stressor for PTSD.  The examiner also noted that the Veteran does not have re-experiencing or avoiding symptoms.  The Board notes that the December 2013 statement of the case refers to this examination as a telemedicine mental status examination, while the examination report states that the Veteran reported early and met with the examiner for 45 minutes.  
The Board finds the objective findings of the June 2011 VA examination more probative than the findings of the December 2013 VA examination.  The June 2011 examination was comprehensive and took into account the Veteran's history, lay statements, and evidence in the claims file to provide a complete and thorough opinion and diagnosis.  The December 2013 examination report showed no response to a majority of the PTSD criteria and was in direct opposition to the history and reports the Veteran has provided throughout the claims process.  Furthermore, it is unclear whether the December 2013 examination was over the telephone as stated in the December 2013 statement of the case, or in person as is suggested in the examination report.  

The Board finds the June 2011 VA examination more probative than the December 2013 VA examination, and thus finds that the June 2011 VA examination provides a clearer and more accurate picture of the Veteran's current symptomatology.  Therefore, the Board finds that the Veteran has a current diagnosis of PTSD based on a stressor that is related to the Veteran's fear of hostile military or terrorist activity.  


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for hypertension is reopened.  To that extent only, the claim is allowed.

As new and material evidence has not been received, the request to reopen a service connection claim for joint pain in the elbows is denied.

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.  

Service connection for bilateral hearing loss is granted.

Service connection for PTSD is granted.

REMAND

Hypertension

As noted above the Veteran's claim for service connection for hypertension was denied in a November 2004 rating decision.  Evidence submitted since the final rating decision included evidence that the Veteran had service in Vietnam and thus exposure to Agent Orange is conceded.  

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), a VA medical examination must be provided when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

In the present case, the Veteran has a diagnosis of hypertension, and the service personnel records show that the Veteran served in Vietnam and is presumed to have been exposed to herbicides during this time.  See 38 C.F.R. § 3.307(a)(6)(iii).  Thus, the first and second McLendon elements are satisfied.

According to the NAS Institute of Medicine's Veterans and Agent Orange: Update 2010, it was concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  The Secretary discussed the 2006, 2008, and 2010 Updates-which contain the same analysis with respect to hypertension-in the Federal Register.  See e.g. 77 Fed. Reg. 47,924 -01 (Aug. 10, 2012) (noting "[i]n Veterans and Agent Orange: Update 2006 and Update 2008, NAS elevated hypertension to the 'Limited or Suggestive Evidence' category"); 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); 75 Fed. Reg. 81,332, 81,333 (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."). 

Given the 2010 Update, the Board finds that the third McLendon element of an "indication" that hypertension may be associated with herbicide exposure so as to require a VA medical opinion as to whether the Veteran's hypertension is as likely as not related to herbicide exposure during service has been met.  See McLendon, 20 Vet. App. at 83; see also 38 C.F.R. § 3.159(a)(1).  Absent a medical opinion on this issue, the record is insufficient for the Board to render a decision on the Veteran's claim.  Accordingly, remand is necessary in this case to provide the Veteran with a medical opinion to address that theory of causation.  See McLendon, 20 Vet. App. at 81.

Additionally, at the May 2014 Board hearing, the Veteran raised the claim of secondary service connection based on aggravation of his hypertension by his PTSD.  Therefore, an opinion should be sought as to secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding, pertinent VA treatment records and associate them with the virtual claims file.

2.  The RO should obtain an opinion from the appropriate medical professional as to whether the Veteran's hypertension is related to his exposure to Agent Orange in service.  The claims folder should be reviewed and that review should be indicated in the examination report.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

(a) Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the hypertension is etiologically related to the Veteran's in-service exposure to herbicides.  The Veteran in this case served in Vietnam and is thus presumed to have been exposed to herbicides in service.

The examiner is asked to consider the latest findings from the National Academies of the Sciences updates to Agent Orange regarding whether there is a relationship between the Veteran's hypertension and exposure to herbicides (Agent Orange).

The examiner must explain the rationale for all opinions given, citing to supporting factual data and medical literature as deemed appropriate.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is caused by the Veteran's service-connected PTSD disability.

(c) Opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension is aggravated by the Veteran's service-connected PTSD disability.  

Aggravation means a permanent worsening of the disorder beyond the natural progress of the disorder.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2014).

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.








The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


